DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
2.	The disclosure is objected to because of the following informalities: 
In specification p. 11, ¶ 3, lines 6-14, “the determination unit 35 determines a regularization parameter… then determines the regression model D5 (penalized regression model) (Step S6)” should be --the determination unit 35 determines a regularization parameter… then determines the regression model D5 (penalized regression model) (Step S5)-- to be consistent with FIG. 3, and avoid using S6 for two different steps (see p. 12, ¶ 1 for another S6).
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a setting unit,” “a selection unit,” and “a determination unit” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure (hardware and/or software, see specification, p. 14) described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, it recites “the determined regression parameter” in line 22-23. There is no antecedent basis for this limitation.” For examination purpose, it is assumed to be --the determined regularization parameter--.

Claims 10-12 have the same issue as claim 1 above.

The other claim(s) not discussed above are rejected by inheriting the issue(s) from their linking claim(s).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	Claims 1-3, 5-9, 11 and 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
MPEP 2106 outlines a two-part analysis for Subject Matter Eligibility as shown in the chart below.
	
    PNG
    media_image1.png
    930
    645
    media_image1.png
    Greyscale


Step 1, the claimed invention must be to one of the four statutory categories. 35 U.S.C. 101 defines the four categories of invention that Congress deemed to be the appropriate subject matter of a patent: processes, machines, manufactures and compositions of matter. 
Step 2, the claimed invention also must qualify as patent-eligible subject matter, i.e., the claim must not be directed to a judicial exception unless the claim as a whole includes additional limitations amounting to significantly more than the exception.
Step 2A is a two-prong inquiry, as shown in the chart below.

    PNG
    media_image2.png
    681
    881
    media_image2.png
    Greyscale

Prong One asks does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. If the claim recites a judicial exception (i.e., an abstract idea enumerated in MPEP § 2106.04(a), a law of nature, or a natural phenomenon), the claim requires further analysis in Prong Two. If the claim does not recite a judicial exception (a law of nature, natural phenomenon, or abstract idea), then the claim cannot be directed to a judicial exception (Step 2A: NO), and thus the claim is eligible at Pathway B without further analysis. Abstract ideas can be grouped as, e.g., mathematical concepts, certain methods of organizing human activity, and mental processes.
Prong Two asks does the claim recite additional elements that integrate the judicial exception into a practical application? If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B.

Regarding claim 1, Step 1: Is the claim to a process, machine, manufacture or composition of matter? Yes.
Step 2A: Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea (judicially recognized exceptions)? Yes (see analysis below).
Prong one: Whether the claim recites a judicial exception? (Yes). The claim recites the limitations (the bold-faced portions): 
a setting unit configured to set a candidate for a time lag until analysis target data including at least one of a measurement item measured by a sensor and a setting item for use in control of a process controller affects an objective variable, and a time-lag number allowed in a regression model that predicts the objective variable;
a selection unit configured to select, as a candidate for an explanatory variable, at least one of the measurement item measured at a time corresponding to the candidate for the time lag and the setting item set at the time; and
a determination unit configured to determine a regularization parameter of the regression model such that a number of the time lag is equal to or less than the time-lag number, based on a regularization path indicating transition of a regression coefficient for the candidate for the explanatory variable, the regression coefficient varying in accordance with a value of the regularization parameter, and
determine the regression model using the determined regression parameter. 

These limitations are about mental processes – concepts performed in the human mind (or with a pen and paper). The setting and selecting can be mental processes for making a decision or choice to set and select candidates. Similarly, the determination can be a mental process for making a determination by observation or evaluation of data. 
Prong two: Whether the claim recites additional elements that integrate the exception into a practical application of that exception? (No). The claim recites additional elements of “a memory; and one or more hardware processors … configured to function as: a setting unit; … a selection unit; … and a determination unit.” However, these are merely generic computer components, invoked for their functions of data storage and data processing power. Accordingly, the claim has not been integrated into a practical application.
Step 2B: Does the claim recite additional elements (other than the judicial exception) that amount to significantly more than the judicial exception? No (see analysis below).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere application of the exception using generic computer components. Consequently, the claim is directed to a judicial exception without significantly more. 

Claims 11 and 12 are similarly rejected by analogy to claim 1.

Dependent claims 2, 3, and 5-9 when analyzed as a whole respectively are held to be patent ineligible under 35 U.S.C. 101 because they either extend (or add more details to) the abstract idea or the additional recited limitation(s) (if any) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as discussed below:  there is no additional element(s) in the dependent claims that adds a meaningful limitation to the abstract idea to make the claim significantly more than the judicial exception (abstract idea). The additional element(s) (if any) are recited at a high level of generality, well-understood, routine, or conventional to facilitate the application of the abstract idea. 

6.	Note that claims 4 and 10 are patent-eligible under 35 USC 101 as discussed below. 
	Claim 4 recites additional elements of “a display control unit configured to display, on a display unit, display information including the objective variable, the explanatory variable of the regression model, and the time lag based on the regularization parameter used to determine the regression model.” Although a display is a generic computer component, the display information including the objective variable, the explanatory variable of the regression model, and the time lag based on the regularization parameter used to determine the regression model is a particular display to show the relationship of relevant data for a time-lag regression model. This information can help “control the number of time lags associated with each piece of analysis target data, when constructing a regression model that predicts a process variable” (specification p. 1). Therefore, the claim is a practical application of the abstract idea (step 2A-Prong Two -- YES).
	Claim 10 recites, among others, “a sensor configured to measure a measurement value of a measurement item.” The sensor is a physical element other than a conventional computer. The claim as a whole is a practical application of sensing measurement data to determine a suitable regression model for predicting objective variable (step 2A-Prong Two -- YES).

Notes
6.	Claims 1 and 10-12 distinguish over the closest prior art of record as discussed below,
	Regarding Claims 1, and 10-12, the closest prior art of record fails to teach the features (claim 1 as a representative): “a setting unit configured to set […] a time-lag number allowed in a regression model that predicts the objective variable” and “a determination unit configured to determine a regularization parameter of the regression model such that a number of the time lag is equal to or less than the time-lag number, based on a regularization path indicating transition of a regression coefficient for the candidate for the explanatory variable, the regression coefficient varying in accordance with a value of the regularization parameter,” in combination with the rest of the claim limitations as claimed and defined by the Applicant.
	Note that Hido (US 20130116991 A1; cited in IDS) teaches a method, involving selecting, with a computer, a time lag that is the time delay until an explanatory variable time sequence applies an effect on a target variable time series, and a time window that is the time period for the explanatory variable time series to apply the impact on the target variable time series; converting, based upon the explanatory variable time series, to a cumulative time series structured by the cumulative values of each variable from each time point corresponding to a certain finite time; and solving the cumulative time series as an optimized problem introducing a regularization term, to obtain the value of the time lag and the value of the time window from the solved weight. However, Hido does not teach or suggest setting a number of time lag allowed and determining the regularization parameter based on a regularization path, as claimed.
	Contreras-Vidal et al. (US 20140058528 A1) teaches a method for analyzing low-frequency (delta band) brain waves in the time domain to continuously decode neural activity associated with the observed movement, involving multiple linear regression which specifies a number of time lags.
	SERBUTOVIEZ (FR 2923052 A1) teaches a method for optimizing the exploitation of a hydrocarbon field, involving estimating a delay time of an impact on production by scanning different possible delay times. A number of delay times are selected, and a series of dummy variables is introduced at the modeling (regression) level.
	HIRAOKA et al. (JP 6189254 B2, also published as JP 2015025353 A; cited in IDS) teaches a rainwater drainage pump control device, involving a delay time / contribution degree calculation unit to calculate a contribution degree based on the idea of regularization.
	MAYR (WO 2014188202 A1) teaches a method of determining cardiovascular disease (CVD) risk in a subject, involving an L1-regularized Cox regression analysis and a visualization of regression coefficients of the individual lipid species (y-axis) with varying degree of regularization (x-axis).
	HIGO (JP 2016139336 A) teaches a prediction method for efficiently searching for a proper regularization parameter, involving generating a plurality of candidate values and searching for a parameter that minimizes an estimated value of an prediction error.
	Vidaurre et al. (“A Survey of L1 Regression” International Statistical Review (2013), 81, 3, 361–387) provides a survey of L1 regression, involving a discussion of a regularization parameter in a penalty term of the regression and a regularization path.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C KUAN whose telephone number is (571)270-7066. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN C KUAN/Primary Examiner, Art Unit 2857